DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/21/2021.  Claims 1-8 are now pending.  
Allowable Subject Matter

3.	Claims 1-8 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Ueda et al. (WO 2014/022363).
Ueda et al. disclose a coating composition comprising mixtures of acrylates such as dipentaerythritol pentaacrylate, pentaerythritol triacrylate isophorone diisocyanate and urethane acrylate; bimodal nanoparticles such as 20 nm and 75 nm of silica; and photoinitiator, to be applied to surface of flexible materials including plastic films (claim 1, page 3, lines 1-23, Table 2, page 1, line 14, page 12, line 5).
	Thus, Ueda et al. do not teach or fairly suggest the claimed flexible plastic film comprising: a support substrate; and a coating layer formed on at least one surface of the 5 support substrate, wherein the coating layer formed from a coating composition comprising a 3-to 6-functional acrylate-based binder, a 7- to 20-functional urethane acrylate-based binder, a photoinitiator and inorganic fine particles having d50 of 20 to 130 nm, and wherein a crack does not occur when placing the film at an interval of 4 mm in 10 the middle of the film and repeating 100,000 times processes of folding and .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762